District Attorney of Atascosa
                                                                                 /s




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 10, 2014

                                      No. 04-14-00611-CV

                                   David Allan EDWARDS,
                                          Appellant

                                                v.

                    DISTRICT ATTORNEY OF ATASCOSA COUNTY,
                                   Appellee

                 From the 81st Judicial District Court, Atascosa County, Texas
                              Trial Court No. 12-02-0185-CVA
                          Honorable Thomas F. Lee, Judge Presiding

                                         ORDER
       This is an appeal from the trial court’s order granting summary judgment against
appellant. On August 28, 2014, the trial court filed the clerk’s record. On September 12, 2014,
appellant filed a document indicating that he is indigent. See TEX. R. APP. P. 20.1(a)(2). On
October 9, 2014, the trial court clerk filed a supplemental clerk’s record.

        On October 29, 2014, appellant filed a motion requesting the preparation of the reporter’s
record of the summary judgment hearing and an extension of time to file his brief. However, the
reporter’s record of a summary judgment hearing is unnecessary to the appeal of a summary
judgment. Rios v. Northwestern Steel and Wire Co., 974 S.W.2d 932, 937 (Tex. App.—Houston
[14th Dist.] 1998, no pet.). We, therefore, DENY appellant’s request for the preparation of the
reporter’s record. Appellant’s brief is due on December 10, 2014.


                                                     _________________________________
                                                     Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of November, 2014.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court